UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1084


In Re: DON W. MCKINNEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (2:15-cv-00013-JPJ-PMS)


Submitted:   May 26, 2016                   Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Don W. McKinney, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Don W. McKinney petitions for a writ of mandamus seeking an

order returning land he alleges was wrongly sold by a state

court    judge.     We    conclude   that      McKinney      is    not    entitled    to

mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     This court does not have jurisdiction to grant mandamus

relief    against    state     officials,      Gurley   v.    Superior       Court    of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia     Court   of    Appeals   v.    Feldman,      460 U.S. 462,    482

(1983).

      The relief sought by McKinney is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                           We

dispense    with     oral      argument   because       the       facts     and   legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3